Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150005                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150005
                                                                    COA: 321936
                                                                    Berrien CC: 2010-001666-FC
  DONNELL DEFRANCE WILLIAMS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 31, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
           a0518
                                                                               Clerk